Exhibit 10.1

AMENDMENT NO. 3 TO EMPLOYMENT AGREEMENT

This Amendment No. 3 to Employment Agreement (“Amendment No. 3”) is executed and
entered into on July 13, 2020, (the “Effective Date”), by and among Ampio
Pharmaceuticals, Inc. (the “Company”), and Daniel Stokely (“Executive”)
(collectively, the “Parties”).

RECITALS

WHEREAS, the Parties executed an Employment Agreement on July 9, 2019 setting
forth certain terms of employment between the Parties;

WHEREAS, the Parties executed an amendment to the Employment Agreement on August
20, 2019;

WHEREAS, the Parties executed a second amendment to the Employment Agreement on
December 14, 2019;

WHEREAS, as a result of the COVID-19 pandemic, the Executive has been delayed in
relocating his residence to Colorado, and the Company wishes to extend certain
commuting expense reimbursement in connection with the same; and

WHEREAS, the Parties mutually desire to amend the terms of compensation set
forth in Section 3(f) of the Employment Agreement.

NOW, THEREFORE, in consideration of the promises and the mutual covenants and
obligations set forth in the Employment Agreement and this Amendment, the
Parties hereby agree that Section 3(f) of the Employment Agreement shall be
modified as follows:

(f)         The Company shall reimburse Executive for reasonable commuting and
corporate-supported housing expenses, up to a maximum of six-thousand U.S.
Dollars (US$6,000) per month for up to twelve (12) months (“Commuting
Expenses”), as well as for reasonable moving expenses and realtor fees incurred
as a result of moving Executive and Executive’s family to a residence in the
State of Colorado near the Company (“Relocation Expenses”).  The Commuting
Expenses and Relocation Expenses shall be paid to Executive in accordance with
the Company’s expense reimbursement policies, if any, and in any event only
following presentation of itemized receipts evidencing such expenses and, so
long as such receipts have been presented, the Commuting Expenses and Relocation
Expenses shall be paid during Executive’s first year of employment.  In
addition, the Executive shall be reimbursed for taxes paid by Executive on (i)
Commuting Expenses in an amount not to exceed $43,000 and (ii) Relocation
Expenses in an amount not to exceed $20,000. However, if Executive’s employment
is terminated by Executive for any reason, or by the Company for Cause (as
defined below), on or before the date that is twelve (12) months from the Start
Date, then the Relocation Expenses shall be repaid in full by Executive to the
Company.  Commuting Expenses and Relocation Expenses shall also be repaid by
Executive to the Company at a pro-rated amount, as set forth below, if
Executive’s employment is terminated by Executive for any reason, or by the
Company for Cause, at any time after any date that is twelve (12) months but
earlier than eighteen (18) months from the Start Date.



 

 

Executive’s Duration of Employment with the Company

(Calendar Days Continuously Employed After Start Date)

Percentage of Commuting and Relocation

Expenses Executive Must Repay to the

Company

0 -244 days

100%

245 - 272 days

75%

273 - 365 days

50%

366 - 547 days

25%





Page 1 of 3

--------------------------------------------------------------------------------

All remaining terms of the Employment Agreement shall remain in full force and
effect, and nothing in this Amendment shall alter any other terms therein in any
way. Enforcement of this Amendment shall be governed by the terms of the
Employment Agreement, and this instrument should be treated as an Appendix
thereto.

[SIGNATURE PAGE TO FOLLOW – REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





Page 2 of 3

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed, and
Executive has hereunto set Executive’s hand, all as of the Effective Date
specified above.



Ampio Pharmaceuticals, Inc.







By:

/s/ Michael Macaluso



Name: Michael Macaluso



Title: Chief Executive Officer







Date:

July 13, 2020







Executive



/s/ Daniel Stokely



Daniel Stokely







Date:

July 13, 2020





--------------------------------------------------------------------------------